Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the application serial number 17/141,390 filed on 01/05/2021.
Claims 1-10, 11-20, 21 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. :  US 10932143 B2  in view of Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2 
Regarding to the claim 1, claim 1  of U.S. Patent No. :  US 10932143 B2 discloses 


Claim 1  of U.S. Patent No. :  US 10932143 B2  
A method comprising: 
A method comprising:
at a wireless station, receiving notice of assignment of a first allocation management resource that allocates wireless resources for use by the wireless station to wirelessly communicate with mobile communication devices, the first allocation management resource being one of multiple available allocation management resources;
assigning a first allocation management resource to a wireless station, the first allocation management resource being one of multiple available allocation management resources, the first allocation management resource operable to allocate wireless resources for use by the wireless station to wirelessly communicate with mobile communication devices;
in response to a condition in which the first wireless management resource becomes offline to the wireless station, receiving notice of a second wireless management resource assigned to the wireless station.
in response to detecting that the first allocation management resource becomes offline to the wireless station, assigning the wireless station to a second allocation management resource of the multiple available allocation management resources.







Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2, from the same or similar fields of endeavor, disclose in response to receiving the first notification, registering the wireless base station with the first allocation management resource; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the claim 1  of U.S. Patent No. :  US 10932143 B2 in view of Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2 because the U.S. Patent No.: US 10979908 B2 suggests Embodiments herein provide novel ways of providing improved wireless communications to one or more mobile communication devices in a network environment.



Claim 11  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21  of U.S. Patent No. :  US 10932143 B2  in view of Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2 
Regarding to the claim 11, claim 21  of U.S. Patent No. :  US 10932143 B2 discloses 

Claim 11 of the application serial number 17141390
Claim 21   of U.S. Patent No. :  US 10932143 B2  
A system comprising:
A system comprising:

management hardware to assign a first channel allocation management resource to a wireless station, the first channel allocation management resource being one of multiple channel allocation management resources available to allocate wireless channels for use by the wireless station to support wireless communications; 
in response to a condition in which the first wireless management resource becomes offline to the wireless station, receive notice of a second wireless management resource assigned to the wireless station. 
the management hardware further operable to assign the wireless station to a second channel allocation management resource of the multiple available channel allocation management resources in response to the monitor resource detecting that the first channel allocation management resource becomes unavailable.


However, claim 21  of U.S. Patent No. :  US 10932143 B2 does not explicitly teach registering the wireless station with the first allocation management resource.
Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2, from the same or similar fields of endeavor, disclose in response to receiving the first notification, registering  the wireless base station with the first allocation management resource; 
.



Claim 21  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31  of U.S. Patent No. :  US 10932143 B2  in view of Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2 
Regarding to the claim 11, claim 21  of U.S. Patent No. :  US 10932143 B2 discloses 

Claim 21 of the application serial number 17141390
Claim 31   of U.S. Patent No. :  US 10932143 B2  
Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to:
Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to:

assign a first channel allocation management resource to a wireless station, the first allocation management resource being one of multiple available channel allocation management resources, the first channel allocation management resource operable to allocate a wireless channel for use by the wireless station to wirelessly communicate with mobile communication devices;
in response to a condition in which the first wireless management resource becomes offline to the wireless station, receive notice of a second wireless management resource assigned to the wireless station.
in response to detecting that the first allocation management resource becomes unavailable, assign the wireless station to a second allocation management resource of the multiple available allocation management resources.


However, claim 31  of U.S. Patent No. :  US 10932143 B2 does not explicitly teach registering the wireless station with the first allocation management resource.
Claim 29, claim 32 of the U.S. Patent No.: US 10979908 B2, from the same or similar fields of endeavor, disclose in response to receiving the first notification, registering  the wireless base station with the first allocation management resource; 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the claim 31  of U.S. Patent No. :  US .

Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412